Case 4:18-cv-00362-ALM-CAN Document 158 Filed 04/29/20 Page 1 of 2 PageID #: 611




                             United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


  CRAIG CUNNINGHAM                                      §
                                                        §   Civil Action No. 4:18-CV-362
  v.                                                    §   (Judge Mazzant/Judge Nowak)
                                                        §
  JAY POLITI, ET AL.                                    §

                                   FINAL DEFAULT JUDGMENT

         Pursuant to the Memorandum Adopting Report and Recommendation of United States

  Magistrate Judge filed in this matter, it is hereby

         ORDERED, ADJUDGED, AND DECREED that, pursuant to Rule 55(b)(2), judgment

  by default should be entered against Defendants Moisos Espinosa, Jay Politi, Jasmine Wicks, Axis

  Advisory Group, Inc., and Axis Benefit Solutions, Inc. (collectively “Defendants”), and in favor

  of Plaintiff Craig Cunningham, based on the following:

         1. Plaintiff Craig Cunningham has certified to personal jurisdiction and service of process,

             and that Defendants are not infants, incompetent persons, or in active military service

             of the United States of America.

         2. Defendants, having been duly served, have failed to appear, answer, plead, or otherwise

             defend this action.

         3. The Clerk’s default of each of Defendants was entered on January 7, 2020.

         4. Defendant Moisos Espinosa is liable to Plaintiff Craig Cunningham for the sum of

             $1,000.00 in statutory damages as a result of Defendant Moisos Espinosa’s violations

             of 47 U.S.C. § 227(b).
    Case 4:18-cv-00362-ALM-CAN Document 158 Filed 04/29/20 Page 2 of 2 PageID #: 612



              5. Defendants Jasmine Wicks, Jay Politi, Axis Benefit Solutions, Inc., and Axis Advisory

                   Group, Inc. are liable to Plaintiff Craig Cunningham for the sum of $3,500.00 in

                   statutory damages as a result of their violations of 47 U.S.C. § 227(b). It is further,

              ORDERED, ADJUDGED, AND DECREED that judgment is hereby entered against

      Defendant Moisos Espinosa, and in favor of Plaintiff Craig Cunningham, in the amount of

      $1,000.00 in statutory damages. It is further,

              ORDERED, ADJUDGED, AND DECREED that judgment is hereby entered against

      Defendants Jasmine Wicks, Jay Politi, Axis Benefit Solutions, Inc., and Axis Advisory Group,

      Inc., and in favor of Plaintiff Craig Cunningham, in the amount of $3,500.00 in statutory damages.

      It is further,

              ORDERED, ADJUDGED, AND DECREED that this is a final judgment that fully and

.     finally disposes of all claims and parties and may be appealed. All relief not specifically granted

      in this judgment is DENIED.

              The Clerk is directed to CLOSE this civil action.

              IT IS SO ORDERED.

              SIGNED this 29th day of April, 2020.




                                              ___________________________________
                                              AMOS L. MAZZANT
                                              UNITED STATES DISTRICT JUDGE




                                                         2
